DETAILED ACTION

This Corrected Notice of Allowability is issued to state that the dependency of renumbered claim 4 (original claim 5) has been fixed in accordance to examiner amendment authorized via email by Ms. Nicole Reifman (Registration No. 58,792) on 11/15/2021. Additionally, the IDS submitted on 12/14/2018 has been considered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on July 27, 2021 for application S/N 15/617,567. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-3 and 5-20 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment for application S/N 15/617,567 was given via email by Ms. Nicole Reifman (Registration No. 58,792) on 10/29/2021.

	Amendments to claim 1, 15 and 19 (Claim dated 7/27/2021) were made and claim 4 was cancelled. The application has been amended as follows:

Claim 1 (Amendment):
A computer-implemented method for generating event stream data, the method comprising:
automatically loading first source data that is: associated with a particular instance of a subject and with an attribute, sorted according to first timestamps, and structured according to a first schema;
automatically loading second source data that is: associated with the particular instance and with the attribute, sorted according to second timestamps, and structured
according to a second schema different from the first schema; generating event stream data, the event stream data representing a first event associated with a change to the attribute at a time indicated by the first timestamps and with a second event associated with a change to the attribute at a time indicated by the second timestamps, wherein generating the event stream data includes chronologically sorting data representing a plurality of events including the first event and the second event based on the first timestamps and based on the second timestamps;

receiving input indicating correction data from an input source distinct from a first source of the first source data and a second source of the second source data, wherein the correction data indicates a first change to a first entry of the first source data, a second change to a second entry of the second source data, a third entry to be added to the event stream data, or a combination thereof; 
generating modified event stream data by applying a correction overlay to the event stream data, wherein the modified event stream data is generated while maintaining the first source data and the second source data independent of the correction data, and wherein the correction overlay is based on the correction data; and
maintaining the correction overlay, the event stream data, and the modified event stream data concurrently at a storage device, wherein the correction overlay and the event stream data are distinct from the first source data and the second source data;
wherein the event stream data represents a set of events, wherein each event of the set of events has an associated timestamp and an identifier, and further comprising generating first normalized data based on the first source data and generating second normalized data based on the second source data, wherein:
generating the first normalized data includes mapping elements of the first source data to an intermediate format; and
generating the second normalized data includes mapping elements of the second source data to the intermediate format.


	
Claim 5 (Amended):
		The method of claim 1, further comprising extracting the first event from the first normalized data and extracting the second event from the second normalized data.

Claim 15 (Amended):
 		An apparatus for generating event stream data, the apparatus comprising:
a storage device; and a processor configured to: automatically load first source data that is: associated with a particular instance of a subject and with an attribute, sorted according to first timestamps, and structured according to a first schema;
automatically load second source data that is: associated with the particular instance and with the attribute, sorted according to second timestamps, and structured according to a second schema different from the first schema; generate event stream data for storage at the storage device, the event stream data representing a first event associated with a change to the attribute at a time indicated by the first timestamps and with a second event associated with a change to the attribute at a time indicated by the second timestamps, wherein the processor is configured to generate the event stream data by  chronologically sorting data representing a plurality of events including the first event and the second event based on the first timestamps and based on the second timestamps; generate a profile for the particular instance based on the event stream data, the profile indicating a chronology of changes in the attribute at the times;

generate modified event stream data by applying a correction overlay to the event stream data, wherein the modified event stream data is generated while maintaining the first source data and the second source data independent of the correction data, and wherein the correction overlay is based on the correction data; and
maintain the correction overlay, the event stream data, and the modified event stream data concurrently at the storage device, wherein the correction overlay and the event stream data are distinct from the first source data and the second source data;
wherein the event stream data represents a set of events, wherein each event of the set of events has an associated timestamp and an identifier, and further comprising generating first normalized data based on the first source data and generating second normalized data based on the second source data, wherein:
generating the first normalized data includes mapping elements of the first source data to an intermediate format; and
generating the second normalized data includes mapping elements of the second source data to the intermediate format.

Claim 19 (Amended):
A computer-readable storage device storing instructions that,

receiving, at a network interface of a computing device, data including first source data and second source data that are: each associated with a subject instance and an attribute and sorted according to timestamps; generate event stream data representing events that are associated with changes to the attribute at times indicated by the timestamps, wherein the processor is configured to generate the event stream data by chronologically sorting data representing a plurality of the events based on the timestamps; 
receiving input indicating correction data from an input source distinct from a source of the data, wherein the correction data indicates a first change to a first event of the event stream data, a second event to be added to the event stream data, or a combination thereof; 
generating a correction overlay based on the correction data;
applying, by the processor, the correction overlay to the event stream data to generate a corrected stream, wherein the corrected stream is generated while maintaining the
data independent of the correction overlay;
maintaining the correction overlay, the event stream data, and the modified event stream data concurrently at a further storage device, wherein the correction overlay and
the event stream data are distinct from the data; adjusting, by the processor, one or more events of the corrected stream based on application of a set of rules to generate an adjusted event stream; and generating, by the processor, a profile of the subject instance based on the adjusted event stream, the profile indicating a chronology of changes associated with the subject instance;
wherein the event stream data represents a set of events, wherein each event of the set of events has an associated timestamp and an identifier, and
further comprising generating first normalized data based on the first source data and generating second normalized data based on the second source data, wherein:
generating the first normalized data includes mapping elements of the first source data to an intermediate format; and generating the second normalized data includes mapping elements of the second source data to the intermediate format.


Allowable Subject Matter

Claims 1-3 and 5-20 submitted on July 27, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Kali, Keebler, Tidwell and Heinz  teach receiving data from different sources, loading streams into database according to their schemas, generating event stream with its change of attributes over time and applying correction to generated event stream but the prior arts of record do not specifically suggest the sorting aspect of input and output data in three different places along with combination of  “generating a profile for the particular instance based on the event stream data, the profile indicating a chronology of the changes in the attribute at the times”  and further amended limitations “generating the first normalized data includes mapping elements of the first source data to an intermediate format; and generating the second normalized data includes mapping elements of the second source data to the intermediate format” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 15 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 15.
Kali, Keebler, Tidwell and Heinz  teach receiving data from different sources, loading streams into database according to their schemas, generating event stream with its change of attributes over time and applying correction to generated event stream but the prior arts of record do not specifically suggest the sorting aspect of input and output data in three different places along with combination of  “generate a profile for the particular instance based on the event stream data, the profile indicating a chronology of changes in the attribute at the times;”  and further amended limitations “generating the first normalized data includes mapping elements of the first source data to an intermediate format; and generating the second normalized data includes mapping elements of the second source data to the intermediate format”  with all the other limitations recited in the independent claims 15.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 15 is allowed.  

Claim 19 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 19.
Kali, Keebler, Byrnes, Tidwell and Heinz  teach receiving data from different sources, loading streams into database according to their schemas, generating event stream with its change of attributes over time and applying correction to generated event stream but the prior arts of record do not specifically suggest the sorting aspect of input and output data in different places along with combination of  “generating, by the processor, a profile of the subject instance based on the adjusted event stream, the profile indicating a chronology of changes associated with the subject instance” and further amended limitations “generating the first normalized data includes mapping elements of the first source data to an intermediate format; and generating the second normalized data includes mapping elements of the second source data to the intermediate format” with all the other limitations recited in the independent claims 19.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 19 is allowed.  

The dependent claim 2-3, 5-14, 16-18 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164